DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Eli Mazour (USPTO Reg. No. 59,318) in an interview on 4/8/2021 (see attached Interview Summary).

Amendment to the Claims
Claims 17 and 22 are amended, Claim 23 is cancelled, and Claim 24 is added as follows:

Claim 17.  (Currently Amended)  A spectrometer, comprising:
a steering element comprising:
a micro-electro-mechanical system (MEMS) mirror to reflect a beam of light, and
a curved reflective optical element to direct the beam of light [[to]] such that the beam of light is incident on a narrowband optical filter at a particular angle of incidence;
the narrowband optical filter to filter the beam of light in order to create a filtered beam of light, wherein a wavelength of the filtered beam of light depends on the particular angle of incidence; and


Claim 22.  (Currently Amended)  The spectrometer of claim 17, wherein the MEMS mirror includes a tiltable 

Claim 23.  (Cancelled)

Claim 24.  (New)  The spectrometer of claim 17, wherein the MEMS mirror includes a movable mirror.

Allowable Subject Matter
Claims 1-9, 11-18, 20-22 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various optical devices, including:


    PNG
    media_image1.png
    259
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    547
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:


    PNG
    media_image3.png
    31
    390
    media_image3.png
    Greyscale



With respect to Claim 12, although the prior art discloses various optical methods, including:


    PNG
    media_image4.png
    130
    582
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    191
    574
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest the above steps further comprising:


    PNG
    media_image6.png
    59
    521
    media_image6.png
    Greyscale



With respect to Claim 17, although the prior art discloses various spectrometers, including:

a steering element comprising:
a micro-electro-mechanical system (MEMS) mirror to reflect a beam of light, and
a curved reflective optical element to direct the beam of light such that the beam of light is incident on a narrowband optical filter at a particular angle of incidence;
the narrowband optical filter to filter the beam of light in order to create a filtered beam of light; and
a photodiode to receive at least a portion of the filtered beam of light

The prior art fails to disclose or suggest the above features further comprising:

wherein a wavelength of the filtered beam of light depends on the particular angle of incidence

With respect to Claims 2-9, 11, 13-16, 18, 20-22 and 24, these claims each depend from Claim 1, Claim 12, or Claim 17 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Note – Claim Interpretation
It is the Examiner’s understanding that a MEMS mirror necessarily involves a moveable mirror, in the broadest sense of the term “moveable”.  Therefore, with respect to Claim 24, the Examiner is interpreting the term “moveable” as requiring movement of the mirror which is more than simply pivoting or rotating about a point or axis (compare to “tiltable”, as required by the language of Claim 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872